Exhibit 10.44

     
(LOGO) [y01212y0121202.gif]
  First Republic LENDER
It’s a privilege to serve you®

     FORM OF FIFTH MODIFICATION AGREEMENT
(New Terms)
     This Fifth Modification Agreement (the “Agreement”), dated
                     as of for reference purposes only, is made by and between
Greenhill & Co. Inc., a Delaware corporation (‘Borrower”), and First Republic
Bank, a division of Merrill Lynch Bank & Trust Co., FSB (the “Lender”), with
reference to the following facts:
     A. The Lender has previously made a loan (the “Loan”) to Borrower in the
total principal amount of Ninety Million and 00/100 Dollars ($90,000,000.00)
     B. The Loan arises out of that certain Loan Agreement, dated January 31,
2006, executed by Borrower and Lender, as modified pursuant to that certain
First Modification Agreement dated as of August 1, 2006, that certain Second
Modification Agreement dated as of March 14, 2007, and that certain Third
Modification Agreement dated as of May 2, 2007, and that certain Fourth
Modification Agreement dated as of December 13, 2007 (as modified, including
pursuant to this Agreement, the “Loan Agreement”). All terms with an initial
capital letter that are used but not defined in this Agreement shall have the
respective meanings given to such terms in the Loan Agreement. The Loan is
evidenced by that certain amended and restated Promissory Note dated
December 13, 2007 (“Note”).
     C. Borrower has requested that the Lender further modify certain of the
Loan Documents on the terms and conditions of this Agreement, and the Lender is
willing to do so.
     THEREFORE, for valuable consideration, the Lender and Borrower agree as
follows:
     1. Modification of Loan Documents.
          1.1 Extension of Maturity Date. Effective as of the date of this
Agreement, the Maturity Date of the Loan is hereby extended from June 30, 2009
(“Existing Maturity Date”) to December 31, 2009 (“New Maturity Date”).
          1.2 Interest Rate. Effective as of the date of this Agreement, the
interest rate on the Loan shall be changed from a LIBOR index-based rate to a
Prime-index based rate, as more specifically set forth in the Amended and
Restated Promissory Note dated as of even date herewith (“Amended Note”). In
addition, the Amended Note shall reflect that the Note Rate shall at no time
during the term of the Loan be less than 4.00%. Refer to the Amended and
Restated Promissory Note dated as of even date herewith which supersedes and
replaces the Promissory Note dated December 13, 2007.
          1.3 Payment of Principal and Interest. From and after the existing
Maturity Date to the New Maturity Date, principal and interest shall be payable
as follows: No change.
               (a) Payment on Maturity Date. The entire unpaid principal balance
of the Note and all accrued and unpaid interest thereon shall be due and payable
on: December 31, 2009.
     2. Execution of Amended and Restated Note. Concurrent with execution of
this Agreement, Borrower shall execute the Promissory Note (Amended and
Restated) dated as of even date herewith. All references to the “Note” shall
refer to Promissory Note (Amended and Restated) dated as of even date herewith,
which shall supersede and replace the December 13, 2007 promissory note.

 



--------------------------------------------------------------------------------



 



     3. Representations and Warranties. As a material inducement to the Lender’s
execution of this Agreement, Borrower makes the following warranties and
representations to the Lender:
          3.1 Authority. Borrower has the full power and authority to enter into
and perform all of its obligations under this Agreement, and this Agreement,
when executed by the Persons signing this Agreement on behalf of Borrower, shall
constitute a legal, valid and binding obligation of Borrower’s, enforceable in
accordance with its terms. The Persons executing this Agreement on behalf of
Borrower have been duly authorized to execute this Agreement by all requisite
action on the part of Borrower.
          3.2 Financial Statements. All statements respecting the financial
condition of Borrower, any Guarantors, and any other Persons which have been
furnished to the Lender (a) are accurate and complete in all respects as of the
dates appearing thereon; (b) present fairly the financial condition and results
of operations of the Person to whom the statement applies as of the date and for
the period shown on such statement; and (c) disclose all suits, actions,
proceedings and material contingent liabilities affecting the Person to whom the
financial statement applies.
          3.3 Other Encumbrances. There are no encumbrances or liens affecting
all or part of the Collateral, except for the liens and security interests in
favor of the Lender and the Permitted Liens.
     4. No Modification of Loan Documents. Nothing contained in this Agreement
shall be construed to obligate the Lender to extend the time for payment of the
Note or otherwise modify any of the Loan Documents in any respect, except as
expressly set forth in this Agreement.
     5. No Waiver. No waiver by the Lender of any of its rights or remedies in
connection with the Loan shall be effective unless such waiver is in writing and
signed by the Lender. The Lender’s rights and remedies under this Agreement are
cumulative with and in addition to any and all other legal and equitable rights
and remedies which the Lender may have in connection with the Loan.
     6. Entire Agreement. This Agreement and the other Loan Documents contain
the entire agreement and understanding among the parties concerning the matters
covered by this Agreement and the other Loan Documents and supersede all prior
and contemporaneous agreements, statements, understandings, terms, conditions,
negotiations, representations and warranties, whether written or oral, made by
the Lender or Borrower concerning the matters covered by this Agreement and the
other Loan Documents.
     7. Modifications. This Agreement may be modified only by a written
agreement signed by Borrower and the Lender.
     8. Descriptive Headings; Interpretation. The headings to sections of this
Agreement are for convenient reference only and shall not be used in
interpreting this Agreement. For purposes of this Agreement, the term
“including” shall be deemed to mean “including without limitation.”
     9. Indemnification. Borrower shall indemnify and hold the Lender and its
officers, directors, agents, employees, representatives, shareholders,
affiliates, participating lenders, successors and assigns harmless from and
against any and all claims, demands, damages, liabilities actions, causes of
action, lawsuits, costs and expenses, including attorneys’ fees and costs,
directly or indirectly arising out of or relating to any commission or brokerage
fee or charge claimed to be due or owing to any person or entity in connection
with the transactions contemplated by this Agreement as a result of any act or
agreement made by the Borrower.
     10. No Third Party Beneficiaries. This Agreement is entered into for the
sole benefit of the Lender and Borrower, and no other party shall have any right
of action under this Agreement.

- 2 -



--------------------------------------------------------------------------------



 



     11. NO CLAIMS. BORROWER ACKNOWLEDGES AND AGREES THAT (A) IT HAS NO OFFSETS
OR DEDUCTIONS OF ANY KIND AGAINST ANY OR ALL OF THE OBLIGATIONS; AND (B) IT HAS
NO DEFENSES OR OTHER CLAIMS OR CAUSES OF ACTION OF ANY KIND AGAINST THE LENDER
IN CONNECTION WITH THE LOAN OR THE COLLATERAL.
     12. Fees.
          12.1 Borrower shall pay to the Lender, noon execution of this
Agreement, a commitment fee of $    and a documentation fee of $     totaling
$    , which fees shall be debited from Borrower’s account number
                     held with Lender.
          12.2 Upon the Lender’s request, Borrower shall pay to the Lender all
costs, charges, and expenses paid or incurred by the Lender in connection with
the preparation of this Agreement and the transactions contemplated hereby,
including reasonable attorneys’ fees and costs, filing fees, recording charges,
and document preparation fees.
     13. Attorneys’ Fees. Borrower shall pay all costs and expenses, including
attorneys’ fees and costs, incurred by the Lender in enforcing any of the terms
of this Agreement or the other Loan Documents, whether or not any legal
proceedings are instituted by the Lender. Without limiting the generality of the
immediately preceding sentence, upon the Lender’s demand, Borrower shall
reimburse the Lender for all costs and expenses, including attorneys’ fees and
costs, which are incurred by the Lender in connection with any action by the
Lender for relief from the automatic stay arising under Bankruptcy Code
Section 362(a), 11 U.S.C. §362(a).
     14. Continuing Effect of Documents. The Note and other Loan Documents, as
modified by this Agreement, shall remain in full force and effect in accordance
with their terms and are affirmed by Borrower.
     15. Time of the Essence. Time is of the essence with respect to each
provision of this Agreement.
     16. Counterparts: Successors. This Agreement may be executed in
counterparts, each of which shall constitute an original, and all of which
together shall constitute one and the same agreement. This Agreement shall be
binding upon and shall inure to the benefit of the parties and their respective
permitted successors and assigns.
     17. REVIEW BY BORROWER WITH INDEPENDENT COUNSEL. BORROWER ACKNOWLEDGES AND
AGREES THAT (A) IT HAS CAREFULLY READ ALL OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND THE DOCUMENTS CONTEMPLATED BY THIS AGREEMENT AND UNDERSTANDS SUCH
TERMS AND CONDITIONS, AND (B) IT HAS ENTERED INTO THIS AGREEMENT FREELY AND
VOLUNTARILY, AFTER HAVING CONSULTED WITH ITS INDEPENDENT LEGAL COUNSEL OR AFTER
HAVING HAD AN OPPORTUNITY TO CONSULT WITH ITS INDEPENDENT LEGAL COUNSEL.
[Signatures on following page.]

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties hereto have caused this
Agreement to be executed by their duly authorized representatives as of the date
first above written.

             
 
                BORROWER:    
 
                Greenhill & Co., Inc.
a Delaware corporation    
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Its:        
 
           
 
           
 
  LENDER:        
 
           
 
                First Republic Bank
a division of Merrill Lynch Bank & Trust Co., FSB    
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Its:        
 
           

Greenhill Capital Partners, LLC hereby reaffirms its Third-Party Security
Agreement dated as of May 2, 2007, and Greenhill Venture Partners, LLC hereby
reaffirms its Third-Party Security Agreement dated December 13, 2007.

                     
 
                    Greenhill Capital Paatners, LLC       Greenhill Venture
Partners, LLC    
 
                   
By:
          By:        
 
                   
 
                   
Name:
          Name:        
 
                   
 
                   
Its:
          Its:        
 
                   

- 4 -